Citation Nr: 1517236	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder.  Essentially, he asserts that psychiatric symptoms had their onset after he was accused of using drugs and threatened with imprisonment during service.  He testified that after his commanding officer berated him at length and insinuated he was going to ruin him, significant anxiety had its onset.  He added that he went to see the base psychiatrist due to the anxiety, but was deemed to be paranoid, and subsequently assigned to barracks duty for approximately 2 months.  He noted that after barracks duty, he was sent to the psychiatrist again, and at that time, was told he was being discharged.  

The May 1970 service entrance examination report shows psychiatric examination was normal.  A June 1972 service treatment record reflects injuries after a fall off of a horse.  The August 1972 separation examination report notes unconsciousness for 5 minutes after a fall from a horse in July 1972.  

In addition, a July 1972 service treatment record reflects evaluation at the mental health clinic because of anxiety and a desire to be discharged from service.  The August 1972 separation examination, under the heading of Notes and Significant or Interval History, reflects depression, excessive worry, and nervousness since July 1972, "due to military problems."  The diagnosis entered was schizoid personality.  

A May 2010 VA treatment records notes a history of anxiety.  

The Veteran was afforded a VA examination in April 2013 with respect to the etiology of a psychiatric disorder.  Although congenital or developmental defects, such as a personality disorders are considered to have preexisted service, the VA examiner determined that the Veteran's personality disorder, with schizoid and paranoid traits, appeared to have developed during service as a result of being wrongly accused of using drugs and threatened with imprisonment, adding the Veteran "may already have this profile while in the service but became pronounced when he had his encounter with his commander where he felt threatened."  The Board finds clarification is needed as to the etiology of the Veteran's personality disorder.  As such, the Veteran is to be afforded a new VA examination.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In view of the Veteran's contentions, to include having been accused of wilful misconduct and of having been assigned barracks duty, his personnel records may contain relevant evidence.  As such, the Veteran's service personnel records are to be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and associate them with the record.

2.  Obtain complete VA treatment records, and any private records the Veteran identifies.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire record must be reviewed by the examiner. 

The examiner is to conduct all indicated tests and identify all of the Veteran's psychiatric disorders.

The examiner is to indicate whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon the diagnosed personality disorder.  

For any psychiatric disorder other than personality disorder, opine as to whether it is more likely than not (a 50 percent or greater probability) that any current psychiatric disorder had its onset during or within one year of separation from service, or is otherwise related to active duty, to include having been accused of using drugs and threatened by a commanding officer.  

A complete rationale for all opinions expressed must be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

